Per Curiam.
It is plain on the facts, and is admitted by counsel both on argument and in the briefs, that the prosecutrix held neither an office nor a position, but a mere employment, renewed annually, and from which she was discharged, wrongfully as she claims, while the year was running.
She sued for her salary in the District Court, and there was a nonsuit. Perhaps that was correct; in any event it is not before us for review. But it is clear to us that there is here no case for a certiorari, but rather one of an employer discharging an employe engaged by the year, while that year was running. The relation was contractual, and for breach of that contract an action for damages is the proper remedy. Cramer v. Water Commissioners, 57 N. J. L. 478; 31 Atl. Rep. 384; Hardy v. Orange, 61 N. J. L. 620; 42 Atl. Rep. 581.
The writ will be dismissed, with costs.